Dismissed and Opinion filed October 16, 2003








Dismissed and Opinion filed October 16, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00960-CV
____________
 
JAMES T. FORGE, JR., Appellant
 
V.
 
BEN OMODIALE, Appellee
 

 
On Appeal from the
County Court at Law No. 4
Harris County, Texas
Trial Court Cause No.
787,094
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed June 19, 2003.  Appellant did not file a timely motion for
new trial.  The notice of appeal was due
July 21, 2003.  See Tex. R. App. P. 26.1.  Appellant, however, filed his notice
of appeal on July 30, 2003, a date within 15 days of the due date for the
notice of appeal.  See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).  Appellant did not file a motion to extend
time to file the notice of appeal.  On
September 18, 2003, we ordered appellant to file a proper motion to extend time
to file the notice of appeal on or before September 29, 2003.  See Tex.
R. App. P. 26.3;10.5(b).  Appellant did not file a motion.  We, therefore, dismiss the appeal.  See Tex.
R. App. P. 42.3.




 
PER CURIAM
Opinion filed October 16, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.